 

Exhibit 10.17

 

AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made and entered into by and between
MicroStrategy Incorporated (“MicroStrategy”) and Margaret Breya (“Employee”).

 

WHEREAS, Employee and MicroStrategy have agreed that Employee’s employment with
MicroStrategy and/or with any of its subsidiaries, affiliates or related
companies (together, the “Company”) will terminate on January 31, 2020 (the
“Termination Date”), unless Employee in her discretion chooses to resign her
employment prior to that date, and if she does, the Termination Date becomes the
date described in Section 2(a)(iii) of this Agreement.

 

WHEREAS, Employee and the Company desire to enter into the following Agreement
to resolve all issues between them including, but not limited to, those relating
to Employee’s employment with the Company, and the termination thereof; and;

 

WHEREAS, Employee wishes to receive, and the Company has offered to provide,
valuable consideration in exchange for execution by Employee of this Agreement;

 

NOW THEREFORE, in consideration of the payments and benefits listed below, and
provided by the Company, Employee agrees to all of the following:

 

1.

Complete Release by Employee.  

 

(a)

Release.  In exchange for the consideration stated below and provided to
Employee by the Company, Employee irrevocably and unconditionally releases the
Released Parties listed in Subsection 1(b) from any and all claims, promises,
offers, debts, causes of action or similar rights of any type or nature that
Employee may have as of the date of the execution of this Agreement, including
but not limited to those described in Subsection 1(c) and except as provided in
Subsections 1(d) and 1(f).

 

(b)

Released Parties.  The “Released Parties” are the Company, all of its current
and former parents, subsidiaries, affiliates, related companies, partnerships,
or joint ventures (including but not limited to MicroStrategy Services
Corporation, Usher Incorporated, and/or MicroStrategy Incorporated) and, with
respect to each such entity, its predecessors and successors and all of its
past, present, and future parents, agents, directors, officers, managers,
supervisors, employees, stockholders, owners, representatives, assigns,
attorneys, agents, insurers, employee benefit programs (and the trustees,
administrators, fiduciaries, and insurers of such programs), and any other
persons acting by, through, under, or in concert with any of the persons or
entities listed in this subsection, and their successors.

 

(c)

Claims Released.  The claims released include but are not limited to those which
in any way relate to: (a) Employee’s employment with the Company or the
termination of Employee’s employment, such as claims for compensation, sales
incentive compensation, special payments, sign on bonuses, retention bonuses or
any other cash bonuses (including any bonus for 2019), commissions, stock
grants, option grants, lost

Employee Initials   MB  Employer Initials   LM  Page 1 of 13

 

--------------------------------------------------------------------------------

 

 

wages, meal and rest period payments or premiums, sick or vacation pay,
relocation benefits; (b) the design or administration of any employee benefit
plan or Employee’s entitlement to benefits under any such plan; (c) any rights
Employee may have to severance or similar income replacement benefits under any
plan of the Company; (d) any rights Employee may have to the continued receipt
of health or life insurance-type benefits, except for any rights Employee may
have to benefits pursuant to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”); (e) any claims to attorneys’ fees or other indemnities; and (f) any
other claims or demands Employee may have on any basis.  The claims released,
for example, may have arisen under any of the following statutes or common law
doctrines:

 

(i)

Anti-Discrimination Statutes, such as Title VII of the Civil Rights Act of 1964,
§ 1981 of the Civil Rights Act of 1866 and Executive Order 11246; the Equal Pay
Act; the Americans With Disabilities Act and § 503 and § 504 of the
Rehabilitation Act of 1973; the Genetic Information Nondiscrimination Act of
2008; the California Fair Employment and Housing Act; and any other federal,
state or local law or regulation prohibiting retaliation or discrimination on
the basis of race, color, national origin, religion, gender, disability, age,
marital status, sexual orientation, gender identity, genetic information or any
other protected characteristic.

 

(ii)

Other Federal Statutes, and their state or local counterparts, such as the
Worker Adjustment and Retraining Notification Act and its equivalent under
California law (California Labor Code §§ 1400, et seq.); the Fair Credit
Reporting Act; the Uniform Services Employment and Reemployment Rights Act; the
Occupational Safety and Health Act; and the Employee Retirement Income Security
Act of 1974 (“ERISA”).

 

(iii)

Other Laws, such as state or local laws or regulations restricting an employer’s
right to terminate employees, enforcing express or implied employment contracts,
requiring an employer to deal with employees fairly or in good faith, or
otherwise regulating employment; California laws such as the California Labor
Code §§ 200, et seq.; any applicable California Industrial Welfare Commission
Order; and any other federal, state or local laws, whether based on statute,
regulation or common law, providing recourse for alleged wrongful discharge,
physical or personal injury, emotional distress, fraud, unfair competition,
negligent misrepresentation, libel, slander, defamation and similar or related
claims.

 

(iv)

Age Discrimination In Employment Act

 

1.

If Employee is age forty (40) or older on the date Employee signs this
Agreement, Employee also acknowledges and agrees that Employee is waiving and
releasing any and all claims or rights Employee may have under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), that this waiver
and release is knowing and voluntary, and that the consideration given for this
waiver and release is in addition to anything of value to which Employee was
already

Employee Initials   MB  Employer Initials   LM  Page 2 of 13

--------------------------------------------------------------------------------

 

 

entitled as an employee of the Company.  Employee further acknowledges that
Employee is advised that:  (a) Employee should consult with an attorney (at
Employee’s own expense) prior to executing this Agreement (Employee understands
that whether Employee consults an attorney or not is Employee’s decision); (b)
this Agreement does not waive or release any rights or claims Employee may have
under the ADEA which may arise after Employee executes this Agreement; and (c)
(i) Employee has at least forty-five (45) days from the date of receipt of this
Agreement in which to consider this Agreement and the statistical information
given to Employee concurrently with this Agreement, which lists the  ages and
job titles of other persons in Employee’s same decisional unit who are and are
not eligible for severance benefits (although Employee may choose to execute
this Agreement earlier but not before the conclusion of Employee’s last day of
employment); (ii) Employee has seven (7) days following execution of this
Agreement to revoke this Agreement (to be effective, any revocation must be
actually received in writing by the Company by 12:00 a.m. PST on the eighth
day); and (iii) this Agreement shall not be effective until the revocation
period has expired without Employee revoking it.  Employee and the Company agree
that any changes to this Agreement, whether material or immaterial, do not
extend or restart the running of the consideration period.  

 

2.

Employee acknowledges and agrees that Employee was given a copy of this
Agreement and has carefully read it and understands it, that Employee has been
given the opportunity to consult with the persons identified in Section 12
regarding this Agreement and that Employee has entered into this Agreement
voluntarily and with full knowledge of its final and binding effect.

 

(d)

Claims Not Released.  This Agreement does not release:  (a) Employee’s claims
for reimbursement of business expenses owed to Employee pursuant to California
Labor Code § 2802, provided, however, that Employee represents that all
necessary expenditures or losses covered by § 2802 have been submitted in
accordance with Company policy prior to the date Employee signs this Agreement;
(b) Employee’s right, if any, to claim government-provided unemployment benefits
or workers compensation benefits; (c) any claims Employee may now have to vested
benefits in any 401(k), pension plan or other employee benefits or stock plans;
and (d) Employee’s right to enforce this Agreement.  This Agreement also does
not release any other claim or abridge any legal right that as a matter of law
cannot be released or abridged by private agreement between the Company and
Employee.

 

(e)

Agreement Extends to Known and Unknown, Suspected and Unsuspected Claims.  This
Agreement covers both claims that Employee knows about or suspects as well as
those Employee does not know about or does not suspect.  Employee understands
the significance of Employee’s release of unknown and unsuspected claims and
Employee’s waiver of statutory protection against a release of unknown claims
and/or

Employee Initials   MB  Employer Initials   LM  Page 3 of 13

--------------------------------------------------------------------------------

 

 

unsuspected claims.  Employee expressly waives all rights afforded by any
statute which limits the effect of a release with respect to unknown and
unsuspected claims.  Employee expressly waives the protection of § 1542 of the
Civil Code of the State of California and any other similar state laws.  Section
1542 of the Civil Code of the State of California states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY [EMPLOYEE] DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER [EMPLOYEE’S]
FAVOR AT THE TIME OF EXECUTING THE RELEASE, AND THAT IF KNOWN BY HIM OR HER
[EMPLOYEE] WOULD HAVE MATERIALLY AFFECTED HIS OR HER [EMPLOYEE’S] SETTLEMENT
WITH THE DEBTOR OR RELEASED PARTY [EMPLOYER].”

 

(f)

No Pursuit of Released Claims.  Employee represents that Employee has not filed,
submitted or caused to be filed any lawsuit, complaint or charge pertaining in
any way to Employee’s employment or encompassing any claim released by this
Agreement.  Employee specifically represents that Employee has not raised a
claim of sexual harassment or abuse with the Company.  Employee promises never
to file, prosecute, join, opt-in or participate in a lawsuit (including a
collective or class action) or other complaint asserting any claims that are
released by this Agreement.  Notwithstanding the foregoing, nothing in this
Agreement: (i) limits or affects Employee’s right to challenge the validity of
this Agreement, including, without limitation, a challenge under the ADEA or
Older Workers Benefit Protection Act (“OWBPA”); (ii) in any way interferes with
Employee’s right and responsibility to give truthful testimony under oath; or
(iii) precludes Employee from participating in an investigation, filing a charge
or otherwise communicating with or providing documents or other information to
any federal, state, or local government office, official or agency, including
but not limited to, the Equal Employment Opportunity Commission, Department of
Labor, National Labor Relations Board or the Securities and Exchange
Commission.  However, Employee promises never to seek or accept any compensatory
damages, back pay, front pay, or reinstatement remedies for Employee personally
with respect to any claims released by this Agreement, except for any right
Employee may have to receive a payment or award from a government agency (and
not the Company) for information provided to the government agency.  Employee
also understands that if Employee makes a confidential disclosure of a Company
trade secret to a government official or attorney for the sole purpose of
reporting or investigating a suspected violation of law, or in a court filing
under seal, Employee shall not be held criminally or civilly liable under any
federal or state trade secret law for such a disclosure.

(g)Further Representations.  

 

(i)

Employee represents and warrants that Employee is not aware of any facts that
would establish, tend to establish or in any way support an allegation that

Employee Initials   MB  Employer Initials   LM  Page 4 of 13

--------------------------------------------------------------------------------

 

 

any Released Party has engaged in business conduct that Employee believes could
violate: (1) any provision of federal law relating to fraud (including but not
limited to the Sarbanes-Oxley Act, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and/or any state or local counterpart); (2) any rule or
regulation of the Securities and Exchange Commission;  (3) the federal False
Claims Act and/or any state or local or municipal qui tam counterpart (which
prohibit the presentation by the Company or any affiliate of false claims and
statements or the creation of false records or statements in order to obtain
payment of federal, state, county or municipal funds, or to avoid refunds of
such government funds); and (4) any other federal, state, local or foreign law.

 

(ii)

Employee represents and warrants that under the Family and Medical Leave Act of
1993, as amended, and/or any state or local counterpart (collectively, “FMLA”)
that Employee (a) has received all leave required and currently does not, and in
the past did not, have any claim for denial of any such leave, and (b) does not
claim that the Company violated or denied Employee rights under the FMLA or
retaliated against Employee in any way for exercising rights under the FMLA.

 

(iii)

Employee represents and warrants that under the federal Fair Labor Standards Act
and/or any state or local counterpart (collectively, “FLSA”) that Employee (a)
was properly classified as either exempt or nonexempt from overtime (i.e., as
either ineligible or eligible to receive overtime), (b) has been fully paid for
all hours Employee worked for the Company, and (c) does not claim that the
Company violated or denied any wage and hour rights under the FLSA.

 

(iv)

Employee represents and warrants that Employee has received all compensation of
any kind (including sales incentive compensation, special payments, sign on
bonuses, retention bonuses or any other cash bonuses, commissions, stock grants,
option grants, lost wages, meal and rest period payments or premiums, sick or
vacation pay) that may be owed to Employee for work performed through the
Termination Date (with the exception of accrued and unused vacation and variable
compensation as described in Paragraph 1(c)).

2.

Payments and Benefits.  In exchange for the release and other promises made by
Employee herein, the Company will provide the following benefits to Employee.
Employee acknowledges and agrees that she is not otherwise entitled to these or
any other monies, whether in the form of wages, commissions, bonuses, or any
other payment or benefit, from the Company. 

 

(a)

If Employee executes and returns this Agreement in accordance with the
instructions on page 11 of this Agreement and does not revoke the Agreement (if
applicable), and subject to Employee’s compliance with the obligations in
Section 4, the Company will pay Employee a lump sum of two hundred twenty-five
thousand dollars ($225,000.00) (less applicable taxes and withholdings) within
ninety (90) days after Employee executes and returns this Agreement but in no
event after March 15th of the calendar

Employee Initials   MB  Employer Initials   LM  Page 5 of 13

--------------------------------------------------------------------------------

 

 

year after the year in which Employee terminates employment, and continue to
employ Employee through the Termination Date on the terms described in this
Section.

 

(i)

Beginning on November 18, 2019, Employee will be placed on paid leave and will
receive her present base salary on the Company’s scheduled pay dates.  During
this time, unless otherwise instructed in writing by Phong Le (Senior Executive
Vice President and Chief Operating Officer), Employee will not perform any work
or other services for the Company, return to Company premises, or participate in
any Company functions (whether held on or off Company premises).  If Employee
receives any requests for, or instructions to provide, any Company-related
services, support, or assistance during that time from anyone other than Phong
Le, she agrees to promptly inform Mr. Le in writing.  The Company confirms that
it will treat such paid leave as continuing service for purposes of Employee’s
stock options granted on July 30, 2018 and the option agreements evidencing such
options. These stock options can be exercised to the extent any portions thereof
are vested as of the Termination Date in accordance with the terms of such
option agreements. Employee agrees that any portions of those stock options that
would not vest according to the terms of such option agreements by the
Termination Date shall be cancelled as of the date Employee executes this
Agreement.

 

(ii)

During her paid leave, Employee will not be eligible for variable compensation
and will not accrue any vacation or other paid time off, but she will continue
to be eligible for and accrue all other Company benefits pursuant to the terms
of the Company’s benefit plans.  Unless she is acting pursuant to written
instructions from Phong Le (as outlined in Section 2(a)(i)), Employee agrees
that she will not seek reimbursement of any business expenses during her paid
leave because she will not have any such expenses.  

 

(iii)

Should Employee secure new employment, or otherwise choose to resign her
employment, prior to January 31, 2020, and thereby advance the Termination Date,
she agrees to notify Phong Le as soon as practicable in writing, and the
Termination Date will be the day before Employee’s new employment commences or,
in either case, an earlier mutually-agreed date.  In such case, if Employee
re-executes and returns the Confirmation of Agreement in accordance with the
instructions on page 13 of this Agreement and does not revoke the Agreement (if
applicable), then the Company will pay out to Employee a lump sum amount equal
to the value of the base salary that Employee has not received, but would have
received had Employee remained on paid leave until January 31, 2020 (less
applicable taxes and other withholdings) (the “Early Resignation Payment), to
the extent not already paid.  The amount of the Early Resignation Payment will
be calculated using the base salary that Employee presently earns and will be
paid within ninety (90) days after the new Termination Date but in no event
after March 15th of the calendar year after the year in which Employee
terminates employment.

 

(b)

If Employee re-executes and returns the Confirmation of Agreement in accordance
with the instructions on page 13 of this Agreement and does not revoke the
Agreement

Employee Initials   MB  Employer Initials   LM  Page 6 of 13

--------------------------------------------------------------------------------

 

 

(if applicable), then the Company will pay to Employee the lump sum of two
hundred twenty-five thousand dollars ($225,000.00), less applicable taxes and
other withholdings.  Payment of the lump sum will be made within ninety (90)
days after Employee re-executes and returns the Confirmation of Agreement, but
in no event after March 15th of the calendar year after the year in which
Employee terminates

3.

Post-Termination Obligations.   Employee agrees to remain bound by any Company
agreement relating to confidential information, invention, arbitration, or
similar matters to which Employee is now subject. The provisions of the
MicroStrategy Agreement, or any similar agreements Employee may have executed at
the Company, herein referred to as the “MicroStrategy Agreement”, including but
not limited to the MicroStrategy Agreement signed by Employee on July 2, 2018,
are incorporated as if set forth fully herein, with the exception of any
non-solicitation and/or non-competition provision, which are not incorporated.
Following the Termination Date, Employee shall not represent to any third party
or otherwise that he/she is an employee or agent of, or otherwise affiliated
with, the Company.  The Company confirms that Employee is not restricted from
working with Heidrick & Struggles International Incorporated.

4.

Return of Property.  Employee represents that Employee personally returned, by
the date Employee first executed this Agreement, all Company property in
reasonable condition (tangible, intangible, paper or electronic), including but
not limited to all keys, credit cards, manuals, computers, PDAs, iPhones, iPads,
equipment and software, records, data, plans, customer lists, computer programs
and related documentation or other materials of any nature which are in
Employee’s possession or control and any and all copies thereof; and that
Employee has not compromised, corrupted, misappropriated, damaged or
inappropriately shared, uploaded, or downloaded Company data.

5.

No Disparagement.  

(a)Subject to Subsections 1(d) and 1(f), Employee agrees to refrain from making
untruthful or disparaging statements in any private or public forum, including
but not limited to newspapers, television, radio, or the internet, about any
Released Party, Employee’s employment with the Company, or any general matter
concerning any Released Party’s reputation, standing in the business community,
business practices, or products; provided, however, that nothing in this
Agreement will prohibit Employee from (a) complying with any valid subpoena or
court order; or (b) communicating with any federal, state or local government
office.

(b)Company agrees to provide written instruction to Michael Saylor, Phong Le,
Leslie Rechan, Rick Rickertsen, Jarrod Patten, and Stephen Graham that they must
refrain from making untruthful or disparaging statements in any private or
public forum, including but not limited to newspapers, television, radio, or the
internet, about Employee or Employee’s employment with the Company; provided,
however, that nothing in this Agreement will prohibit Company from (a) complying
with any valid subpoena or court order in accordance with this Agreement; or (b)
communicating with any federal, state or local government office.

6.

Agreement to Cooperate With the Company.  Employee agrees to assist the Company
in any formal or informal legal matters in which Employee is named as a party or
has knowledge relevant to the matter.  Employee acknowledges and agrees that
such assistance may include,

Employee Initials   MB  Employer Initials   LM  Page 7 of 13

--------------------------------------------------------------------------------

 

but will not be limited to, providing background information regarding any
matter on which Employee previously worked, aiding in the drafting of
declarations, executing declarations or similar documents, testifying or
otherwise appearing at investigation interviews, depositions, arbitrations or
court hearings and preparing for the above-described or similar activities.  The
Company will use reasonable efforts to ensure that any assistance requested will
be arranged so that it does not unreasonably interfere with Employee’s other
employment or family commitments.  Employee understands that Employee will
receive no additional pay for Employee’s assistance beyond that provided in this
Agreement or required by applicable law, with the exception of reasonable travel
expenses pre-approved by the Company, and that Employee in rendering such
services will not be acting as an employee of the Company.  

7.

Agreement to Notify Company Prior to Providing Company Information. In the event
Employee receives notice that Employee is required to provide testimony or
information in any context about the Company and/or any Released Party (related
to his/her work for the Company) to any third party (excluding government
entities), Employee agrees to inform the General Counsel of MicroStrategy in
writing within 24 hours of receiving such notice.  Employee, thereafter, agrees
to cooperate with the Company in responding (if necessary) to such legal
process.  Employee also agrees not to testify or provide any information in any
context if the Company has informed Employee of its intent to contest the
validity or enforceability of any request, subpoena or court order until such
time as the Company has informed Employee in writing that it consents to
Employee’s testimony or has fully exhausted its efforts to challenge any
request, subpoena or court order requiring Employee’s testimony.  If Employee is
required to provide testimony in any context about the Company (with the
Company’s consent or after the Company completes its challenges), Employee shall
testify truthfully at all times.  Nothing in this Agreement will prohibit
Employee from (a) complying with any valid subpoena or court order, or (b)
cooperating with any official government investigation.

8.

Standard Reference.  Consistent with its policies, the Company will only confirm
Employee’s dates of employment with the Company and Employee’s job title(s) in
any references it may provide.  

9.

No Liability Admitted.  Employee understands and agrees that this Agreement and
the payments and benefits described in this Agreement do not constitute an
admission by the Company or any Released Party, or any of their present or
former officers, directors, members, employees, consultants, representatives,
independent contractors or related entities, of any liability to Employee or
wrongdoing whatsoever and that this Agreement is not admissible as evidence in
any proceeding other than for enforcement of its provisions.

10.

Tax Consequences.  Employee understands that Employee is obligated to pay any
taxes, interest or penalties which may be due should a final tax determination
be rendered that any portion of the benefits and/or payments herein is taxable
to Employee (or accorded different tax treatment) under any applicable provision
of federal, state or local law.  Employee acknowledges that neither the Company
nor any of its attorneys or representatives has made any promise,
representation, or warranty, express or implied, regarding the tax consequences
of any consideration paid pursuant to this Agreement.  Employee agrees that the
Company is to withhold all taxes it determines it is legally required to
withhold.  Employee further agrees not to make any claim against the Company or
any other person based on how the Company

Employee Initials   MB  Employer Initials   LM  Page 8 of 13

--------------------------------------------------------------------------------

 

reports amounts paid under this Agreement to tax authorities or if an adverse
determination is made as to the tax treatment of any amounts payable under this
Agreement.

11.

No Other Inducements.  Employee acknowledges that no promise or agreement not
expressed in this Agreement has been made to Employee.

12.

Confidentiality of Agreement.  Employee agrees to keep the fact and terms of
this Agreement, including statistical information referenced in Section
1(c)(iv)(1), and all benefits and payments confidential, and Employee will not
publicize them or communicate them in any newspaper, electronic media or other
public or private forum, or in any manner whatsoever, except the terms may be
disclosed to Employee’s lawyers, accountants and immediate family or as required
by law or by subpoena.  Employee will, however, caution his/her lawyers,
accountants and immediate family against any public or private disclosure of the
above information and such a person’s violation of this confidentiality
requirement will be treated as a violation of this Agreement by Employee.
Notwithstanding the foregoing, nothing in this Agreement, including this Section
12, waives Employee’s right to testify in an administrative, legislative, or
judicial proceeding concerning alleged criminal conduct or alleged sexual
harassment on the part of the Company, or on the part of the agents or employees
of the Company, when Employee has been required or requested to attend such a
proceeding pursuant to a court order, subpoena, or written request from an
administrative agency or the legislature.

13.

General Consequences.  If Employee breaks any of Employee’s promises in this
Agreement, for example, by bringing a lawsuit based on claims that Employee has
released, by making a false representation in this Agreement, or by a past or
future breach of any portion of the MicroStrategy Agreement, Employee (a) shall
forfeit all rights to future benefits under this Agreement; (b) must repay all
benefits previously received upon the Company’s demand; and (c) must pay
reasonable attorneys’ fees and all other costs incurred as a result of
Employee’s breach or false representation, such as the cost of defending any
suit brought with respect to a released claim by Employee.  However, ten percent
(10%) of the cash severance Employee received will be exempt from this repayment
provision and will constitute consideration for the release of claims set forth
in Section 1.  This Section shall not be applicable to challenges to the
validity of this Agreement under the ADEA or OWBPA, and nothing in this
Agreement shall cause Employee to be liable for damages, attorneys’ fees, costs
or disbursements in connection with any such challenge to the extent it is so
brought.

14.

Binding Nature of Agreement.  This Agreement shall be binding on Employee’s
heirs, legal representatives, administrators, executors, and assigns, and shall
inure to the benefit of the Released Parties and their heirs, legal
representatives, administrators, executors, and assigns.

15.

No Assignment.  Employee’s rights, duties or obligations under this Agreement
may not be assigned, delegated or transferred.

16.

Interpretation.  This Agreement will be construed as a whole according to its
fair meaning, and not strictly for or against any of the parties.  Unless the
context indicates otherwise, the term “or” will be deemed to include the term
“and” and the singular or plural number will be deemed to include the
other.  Section headings used in this Agreement are intended solely for
convenience of reference and will not be used in the interpretation of any of
this Agreement.

Employee Initials   MB  Employer Initials   LM  Page 9 of 13

--------------------------------------------------------------------------------

 

17.

Dispute Resolution.  Any dispute arising between the parties, including but not
limited to those concerning the formation, validity, interpretation, effect, or
alleged violations of this Agreement, any federal, state or local statutory
claim (including discrimination or retaliation statutes), contract claims, tort
claims, and claims of any other sort (excluding claims that cannot be arbitrated
as a matter of law), must be submitted to arbitration pursuant to the terms of
the Agreement to Arbitrate signed by Employee.

18.

Law Governing.  This Agreement shall be governed by and construed under the laws
of California; provided, however, that the dispute resolution process in the
Agreement to Arbitrate and referenced in Section 17 shall be governed by the
Federal Arbitration Act unless it is found by a decisionmaker of competent
jurisdiction not to be governed by the Federal Arbitration Act, in which case it
will be governed by California law.

19.

Entire Agreement.  This Agreement, the MicroStrategy Agreement, and the
Agreement to Arbitrate comprise the entire agreement between the parties
regarding the matters contained herein and has been entered into by Employee
with a full understanding of its terms, with an opportunity to consult with
counsel and without inducement or duress.  This Agreement may be executed in
counterparts, each of which shall be considered an original, but all of which
together shall constitute one and the same instrument.  This Agreement may not
be changed orally, and any written change or amendment must be signed and
accepted on behalf of MicroStrategy Incorporated by Phong Le, or his successor
or designee.  This Agreement, the MicroStrategy Agreement, and the Agreement to
Arbitrate which constitute this entire agreement, supersede any prior or
contemporaneous agreement, arrangement or understanding on their subject matter.

20.

Severability.  The provisions of this Agreement are severable.  If any provision
in this Agreement is found to be unenforceable, all other provisions will remain
fully enforceable.

(The remainder of this page intentionally left blank.)




Employee Initials   MB  Employer Initials   LM  Page 10 of 13

--------------------------------------------------------------------------------

 

SIGNATURE PAGES (1 of 2)

 

 

Instructions If You are Age Forty (40) Or older

AS OF THE DATE YOU SIGN THIS AGREEMENT

 

•You may not make any changes to this Agreement.  

 

•You must (1) sign and date this Agreement where indicated below, and (2) return
the original fully executed Agreement so that it is received by Katie Dennis at
MicroStrategy Incorporated, 1850 Towers Crescent Plaza, Tysons Corner, VA 22182
within five (5) business days of the date on which you signed it.  You may
submit the form by facsimile at (703) 714-1288 to meet the deadline, but if you
do so, you must also provide the original executed agreement by mail
thereafter.  

 

•You have up to forty-five (45) days after receiving this Agreement to consider
and sign it, although you may waive this time period by signing it sooner.

 

•You have another seven (7) days after signing this Agreement in which to revoke
this Agreement. Any revocation must be actually received in writing by Katie
Dennis by 12:00 a.m. PST on the eighth day by email (kdennis@microstrategy.com)
or facsimile at (703) 714-1288). This Agreement does not take effect until that
seven-day period has ended.

 

 




Employee Initials   MB  Employer Initials   LM  Page 11 of 13

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGES (2 of 2)

 

Please read this Agreement carefully.  It contains a release of all known and
unknown, suspected and unsuspected claims.

 

Acknowledged and Agreed:

 

MARGARET BREYA

 

 

/s/ Margaret Breya    November 22, 2019

Employee’s SignatureDate

 

 

 

FOR MICROSTRATEGY INCORPORATED

 

 

/s/ Lisa Mayr    November 25, 2019

SignatureDate

 

Name: Lisa Mayr

 

Employee Initials   MB  Employer Initials   LM  Page 12 of 13

--------------------------------------------------------------------------------

 

CONFIRMATION OF AGREEMENT

 

Instructions

 

•You may not make any changes to this Confirmation of Agreement, and you may not
sign this Confirmation of Agreement until after the Termination Date (which is
January 31, 2020 or, if Employee advanced the Termination Date pursuant to
Subsection 2(a)(iii), then is such earlier Termination Date).  

 

•After you have signed and dated this Confirmation of Agreement where indicated
below, you must return it so that it is received by Katie Dennis at
MicroStrategy Incorporated, 1850 Towers Crescent Plaza, Tysons Corner, VA 22182
within five (5) business days of the date on which you signed it.  You may
submit the form by email (kdennis@microstrategy.com) to meet the deadline, but
if you do so, you must also provide the original executed agreement by mail
thereafter.

 

•You have up to forty-five (45) days after receiving this Agreement to consider
and sign it, although you may waive this time period by signing it sooner (but
not until after your Termination Date).

 

•You have another seven (7) days after signing this Confirmation of Release in
which to revoke your Confirmation of Agreement. Any revocation must be actually
received in writing by Katie Dennis by 12:00 a.m. PST on the eighth day by email
(kdennis@microstrategy.com) or facsimile at (703) 714-1288). This Agreement does
not take effect until that seven-day period has ended.

 

I acknowledge and agree that the consideration described in Subsection 2(a) of
this Agreement will be paid as described in Subsections 2(a)(i)-(ii), and that
the consideration described in Subsection 2(a)(iii) and 2(b) will be due to me
only after I re-execute the Agreement by signing this Confirmation of Agreement,
which I may do any time after the Termination Date (which is January 31, 2020
or, if Employee advanced the Termination Date pursuant to Subsection 2(a)(iii),
then is such earlier Termination Date).  

 

I acknowledge and agree that signing this Confirmation of Agreement shall update
this Agreement to waive any and all claims that may have accrued after I first
executed this Agreement, including any claim set forth in Subsection 1(c) of
this Agreement.

 

 

Re-executed on this   31   day of   January   , 2020.

 

MARGARET BREYA

 

 

/s/ Margaret Breya

Signature

Employee Initials   MB  Employer Initials   LM  Page 13 of 13